Opinion by
Caer, J.,
This is the second petition for a writ of habeas corpus filed by relator raising the same questions. The first was dismissed by Court of Common Pleas No. 6 of Philadelphia County, an appeal was taken to this Court and the order was affirmed. His second petition to Court of Common Pleas No. 7 of Philadelphia County was dismissed without a hearing and this appeal followed.
The relator states in his petition, “(1). That this Honorable Court ruled on July 13, 1954, on precisely the same question, affirming the Lower Court’s decision because Petition was unable to quote authorities to prove his point.”
The facts of this case and the reasons for the holding of this Court having been set forth in the earlier carefully considered opinion written by Judge Wood-side in Commonwealth ex rel. Gentner v. Burke, 175 Pa. Superior Ct. 440, 106 A. 2d 859, we need not restate them here. Commonwealth ex rel. Young v. Day, 180 Pa. Superior Ct. 276, 119 A. 2d 559.
Order affirmed.